                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 20-1569 FMO (AFMx)                              Date    March 6, 2020
 Title             Stephen Vann Heflin v. Regis Capital Group, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                          None
                Deputy Clerk                    Court Reporter / Recorder             Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Personal Jurisdiction and
                           Venue

        On February 18, 2020, plaintiff Stephen Vann Heflin (“plaintiff”) filed a Complaint against
defendants Regis Capital Group, Jordan Oliel, Regent and Associates, and Anh Regent
(collectively, “defendants”) alleging violations of the Racketeer Influenced and Corrupt
Organizations (“RICO”) Act, 18 U.S.C. §§ 1961, et seq. (See Dkt. 1, Complaint at ¶¶ 11-23).
Specifically, plaintiff claims defendants fraudulently obtained a judgment against plaintiff from a
Texas state court, and sought to enforce that allegedly fraudulent judgment by seeking to collect
debts plaintiff purportedly owed defendants. (See id. at ¶¶ 11-33). Plaintiff suggests that this
court has subject matter jurisdiction because he brings claims under federal law. (See id. at ¶ 1).
Plaintiff makes no allegations regarding venue. (See, generally, Dkt. 1, Complaint).

         Plaintiff makes no express statement explaining why the court has personal jurisdiction over
defendants, and the court questions whether personal jurisdiction exists in this case. A defendant
may be subject to either general or specific personal jurisdiction. See Daimler AG v. Bauman, 571
U.S. 117, 126-27, 134 S.Ct. 746, 754 (2014). General jurisdiction applies when defendants’
contacts with the forum state are “so continuous and systematic as to render [them] essentially
at home.” Id. at 761 (quotation and alteration marks omitted). The court may assert specific
personal jurisdiction over nonresident defendants if three requirements are met: “(1) [t]he
non-resident defendant must purposefully direct his activities or consummate some transaction
with the forum or resident thereof; or perform some act by which he purposefully avails himself of
the privilege of conducting activities in the forum, thereby invoking the benefits and protections of
its laws; (2) the claim must be one which arises out of or relates to the defendant's forum-related
activities; and (3) the exercise of jurisdiction must comport with fair play and substantial justice,
i.e. it must be reasonable.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir.
2004). The court engages in “purposeful availment” analysis for contract cases and “purposeful
direction” analysis for tort cases. See id. The court’s analysis “looks to the defendant’s contacts
with the forum State itself, not the defendant’s contacts with persons who reside there.” Walden
v. Fiore, 571 U.S. 277, 285, 134 S.Ct. 1115, 1122 (2014). “[T]he plaintiff cannot be the only link
between the defendant and the forum.” Id.

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-1569 FMO (AFMx)                                Date     March 6, 2020
 Title          Stephen Vann Heflin v. Regis Capital Group, et al.

         Plaintiff mentions only contacts between defendants and the state of California only once:
he claims that defendants “collect[ed] and attempt[ed] unlawful debt in violation of the RICO Act
of 1970 in the State of California, County of Los Angeles in eight separate incidents[.]” (See Dkt.
1, Complaint at ¶ 12). Plaintiff does not clearly allege whether any of the events giving rise to this
litigation occurred in this district. (See, generally, id.).

        Based on the foregoing, IT IS ORDERED that no later than March 20, 2020 plaintiff shall
file a First Amended Complaint addressing the deficiencies noted above. The Order to Show
Cause will stand submitted upon the filing of a First Amended Complaint that addresses the issues
raised in this Order on or before the date indicated above. Failure to respond to this order to
show cause by the deadline set forth above shall be deemed as consent to either: (1) the
dismissal of the action without prejudice for lack of personal jurisdiction and/or failure to
comply with a court order; or (2) transfer of the instant action to the appropriate venue.
See Fed. R. Civ. P. 41; Baeza v. Baca, 700 F.Appx. 657 (9th Cir. 2017) (upholding dismissal for
failure to prosecute); Link v. Wabash R. Co., 370 U.S. 626, 629-31, 82 S.Ct. 1386, 1388 (1962)
(“expressly recogniz[ing]” the “inherent power” of a “court to dismiss sua sponte for lack of
prosecution[.]”).




                                                                                 00      :     00
                                                       Initials of Preparer            vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 2 of 2
